Citation Nr: 1725608	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  04-38 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disorder, to include arthritis of the spine.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a left hand disorder, to include arthritis. 

3.  Whether new and material evidence has been received to reopen the claim of service connection for a left shoulder disorder, to include arthritis..

4.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a head injury due to trauma.

5.  Whether new and material evidence has been received to reopen the claim of service connection for a right ankle disorder, to include arthritis of the ankle.

6.  Whether new and material evidence has been received to reopen the claim of service connection for a left ankle disorder, to include arthritis of the ankle

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for left leg shin splints.

9.  Entitlement to service connection for right leg shin splints.  

10.  Entitlement to service connection for residuals of bone removal from bilateral feet, to include pes planus.

11.  Entitlement to service connection for a right shoulder disability.  

12.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety with panic attacks, and depression with insomnia.

13.  Entitlement to service connection for a left hand disorder, to include arthritis.  

14.  Entitlement to service connection for a left shoulder disorder, to include arthritis.  

15.  Entitlement to service connection for muscle inflammation.

16.  Entitlement to service connection for hidradenitis, to include as due to an undiagnosed illness.

17.  Entitlement to service connection for a hemorrhoid disorder. 

18.  Entitlement to an increased disability for hypertension, currently rated as 10 percent disabling.  

19.  Entitlement to an increased disability evaluation for headaches, currently rated as 30 percent disabling.

20.  Entitlement to an increased disability evaluation for a disability of the right middle finger, currently rated as 10 percent disabling.  

21.  Entitlement to an increased disability evaluation for a right thumb disability, currently rated as 10 percent disabling. 

22.  Entitlement to an increased disability evaluation for central disc protrusion at L4-5 and right paracentral disk protrusion at L5-S1, currently rated as 20 percent disabling.  

23.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 

24.  Entitlement to specially adapted housing.

25.  Entitlement to helpless child benefits on behalf of the Veteran's son, D. T. S., on the basis of permanent incapacity for self-support before he attained the age of 18.

26. Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1984 to July 1984, and from December 2002 to August 2003, and had an additional period of reserve duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from numerous rating determinations from various Department of Veterans Affairs (VA) Regional Offices (ROs).

The Board notes that based upon a January 2015 supplemental statement of the case, the issue of entitlement to a waiver of overpayment in the amount of $16,260.60 arising from the Milwaukee RO has been perfected for appeal but has not been certified to the Board as of yet.  This would be the subject of a separate decision and will not be addressed in this decision.  A review of the record reveals that there appears to be documents referenced in the SSOC which are not associated with the VBMS file of record, to include the statement of the case on this issue.  When the issue is subsequently certified for appeal, care should be taken to assure that all pertinent documents have been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen the claims of service connection for bilateral ankle disorder, sleep apnea, and residuals of a head injury, along with the newly reopened claims of service connection for a cervical spine disorder, to include arthritis of the spine; a left hand disorder, to include arthritis; and a left shoulder disorder, along with the claims of service connection for shin splints; a foot disorder; hemorrhoids; a right shoulder disorder; hidradenitis, claimed as a skin disorder, to include an undiagnosed illness; a psychiatric disorder, to include PTSD; and muscle inflammation, as well as increased evaluations for central disc protrusion at L4-5 and right paracentral disk protrusion at L5-S1, currently rated as 20 percent disabling; an increased evaluation for the right thumb, rated as 10 percent disabling; an increased evaluation for the right middle finger, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; a TDIU; entitlement to specially adapted housing; and entitlement to helpless child benefits on behalf of the Veteran's son, D. T. S., on the basis of permanent incapacity for self-support before he attained the age of 18 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for arthritis of the cervical spine in February 2006; while the Veteran filed a notice of disagreement and statement of the case was issued in May 2006, the Veteran did not perfect his appeal within the proscribed time period nor was any evidence received within the one year period which would have allowed the claim to remain open. 

2.  Evidence received since the February 2006 decision denying service connection for arthritis of the cervical spine raises a reasonable possibility of substantiating the claim.

3.  The RO denied service connection for a left hand disorder, to include arthritis, in April 2012.  The Veteran was notified of this decision that month and did not file a notice of disagreement within the proscribed time period nor was any evidence received within the one year period which would have allowed the claim to remain open. 

4.  Evidence received since the April 2012 rating decision denying service connection for a left hand disorder, to include arthritis, raises a reasonable possibility of substantiating the claim.

5.  The RO denied service connection for a left shoulder disorder, to include arthritis, in April 2012.  The Veteran was notified of this decision that month and did not file a notice of disagreement within the proscribed time period nor was any evidence received within the one year period which would have allowed the claim to remain open. 

6.  Evidence received since the April 2012 rating decision denying service connection for a left shoulder disorder, to include arthritis, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2006 rating determination denying service connection for cervical spine arthritis became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the claim of service connection for cervical spine arthritis has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The April 2012 rating determination denying service connection for a left hand disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a left hand disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The April 2012 rating determination denying service connection for a left shoulder disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

6.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a left shoulder disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 11 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2014).  In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As it relates to the claims of whether new and material evidence has been received to reopen the claims of service connection for a cervical spine disorder, a left hand disorder, and a left shoulder disorder, because the Board is granting the full benefits sought on appeal, the claims are substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

New and Material

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims"). 

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

Cervical Spine

The RO denied service connection for arthritis of the cervical spine in February 2006.  The Veteran was notified later that month.  The Veteran subsequently filed a notice of disagreement in March 2006 and a statement of the case was issued in May 2006.  The Veteran did not file a substantive appeal in order to perfect his appeal and no evidence was received which would have allowed the claim to remain open,  In denying the Veteran's claim, the RO noted that the Veteran's service treatment records were negative for evidence showing treatment or diagnosis of this condition during his active military service,  It noted that it had asked the Veteran to submit medical evidence showing this condition began in military service or was caused by some event or experience in service.  The RO indicated that the treatment reports as well as the National Guard reports did not show the claimed condition began due to disease or injury during a period of active military service or that any claimed condition was proximate to injury incurred during inactive duty training.  It observed that although March 2004 to June 2005 treatment records obtained from VA Medical Center Detroit showed ongoing treatment and/or history of treatment for the claimed arthritic changes of cervical spine, these records did not indicate that there was a medical nexus or link between the claimed disorder and military service.  As such, the RO was unable to make any favorable finding of service connection with regard to this disorder.

Evidence available at the time of the prior denial included the Veteran's service treatment records; VA and private treatment records; and statements from the Veteran. 

Evidence received subsequent to the previous denial includes the Veteran's request to reopen the previous denial; private treatment records; VA treatment records; and statements from the Veteran as to his belief that his current cervical spine disorders are related to his period of service. 

In the most recent evidence submitted by the Veteran, he reported the duties that he performed in service, to include having to wear a 5 pound helmet on his head and a 10 pound vest on his shoulders and back along with a 25 pound protective over vest.  He stated that this damaged his cervical spine.  The Board notes that the Veteran's statements are supported by the duties which he performed in service as part of his MOS.  

The basis for the prior denial was that the Veteran did not have a cervical spine disorder which was incurred in or aggravated by service.  The VA treatment records added to the record reveal that the Veteran currently continues to have degenerative joint disease of the cervical spine.  The additional statements from the Veteran about the duties performed in service and the requirements of wearing additional protective gear impacting the head, neck, and shoulders, which are supported by his MOS, relate to previously unestablished elements of the claim of a current disability and a possible link between the current disability, to include continuing treatment and his period of service.  The additional received evidence provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

For these reasons, the Board finds that the evidence received since the February 2006 rating determination is new and material to reopen service connection for a cervical spine disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand section below.


Left Hand Arthritis

The RO denied service connection for arthritis of the left hand in April 2012.  The Veteran was notified that same month.  The Veteran did not file a notice of disagreement within the proscribed time period and no evidence was received which would have allowed the claim to remain open,  In denying the Veteran's claim, the RO noted that the evidence of record did not show a current diagnosed disability.  

Evidence available at the time of the prior denial included the Veteran's service treatment records; VA and private treatment records; and statements from the Veteran. 

Evidence received subsequent to the previous denial includes the Veteran's request to reopen the previous denial; private treatment records; VA treatment records; and statements from the Veteran as to his belief that his current left hand arthritis was related to his period of service. 

In the most recent evidence submitted by the Veteran, to include private medical evidence submitted in support of his claim and VA outpatient records, complaints of joint pain in the left hand are noted.  The Board further observes that the Veteran's MOS in service involved extensive use of his hands.  

The basis for the prior denial was that the Veteran did not have a left hand disorder which was incurred in or aggravated by service.  The VA treatment records added to the record reveal complaints of left hand joint pain.  This, combined with the Veteran's MOS, relate to previously unestablished elements of the claim of a current disability and a possible link between the current disability, to include continuing treatment and his period of service.  The additional received evidence provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the April 2012 rating determination is new and material to reopen service connection for a left hand disorder, to include arthritis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand section below.




Left Shoulder

The RO denied service connection for arthritis of the left shoulder in April 2012.  The Veteran was notified that same month.  The Veteran did not file a notice of disagreement within the proscribed time period and no evidence was received which would have allowed the claim to remain open.  In denying the Veteran's claim, the RO noted that the evidence of record did not show a current diagnosed disability.  

Evidence available at the time of the prior denial included the Veteran's service treatment records; VA and private treatment records; and statements from the Veteran. 

Evidence received subsequent to the previous denial includes the Veteran's request to reopen the previous denial; private treatment records; VA treatment records; and statements from the Veteran as to his belief that his current left shoulder disorder was related to his period of service. 

In the most recent evidence submitted by the Veteran, to include private medical evidence submitted in support of his claim and VA outpatient records, complaints of joint pain in the left shoulder are noted.  The Board further observes that the Veteran's MOS involved extensive use of the upper body, to include reports of having to constantly carry 10 and 25 pound vests on his shoulders and back.  

The basis for the prior denial was that the Veteran did not have a left shoulder disorder which was incurred in or aggravated by service.  The VA treatment records added to the record reveal complaints of left shoulder joint pain.  This, combined with the Veteran's MOS, relate to previously unestablished elements of the claim of a current disability and a possible link between the current disability, to include continuing treatment and his period of service.  The additional received evidence provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the April 2012 rating determination is new and material to reopen service connection for a left shoulder disorder, to include arthritis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand section below.


ORDER

New and material evidence having been received, the petition to reopen the previously denied claim for service connection for a cervical spine disorder is granted.

New and material evidence having been received, the petition to reopen the previously denied claim for service connection for a left hand disorder is granted.

New and material evidence having been received, the petition to reopen the previously denied claim for service connection for a left shoulder disorder is granted.

REMAND

As it relates to the claim of whether new and material evidence was received to reopen the claims of service connection for sleep apnea and residuals of head injury, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  The Veteran has not been provided with such notice.  Proper notice should be provided.  

As it relates to the claims for service connection for shin splints of the left and right leg and hemorrhoids and the claims for increased evaluations for hypertension and headaches, the Veteran has not been provided with proper notice with regard to the duties to assist and notify as it relates to these claims.  Proper notice should be provided.  

Moreover, as it relates to all claims, numerous records have been added to the claims folder subsequent to the issuance of the last statements and supplemental statements of the case.  These records are pertinent to the Veteran's claims, as they include numerous VA treatment records and results of VA examinations.  The Veteran has not been issued a supplemental statement of the case since receipt of this additional evidence nor has a waiver been received which would allow the Board to initially review the new evidence in the first instance.  

As it relates to the newly reopened claims of service connection for a cervical spine disorder, a left hand disorder, and a left shoulder disorder, as these matters have been reopened, the Veteran should be afforded VA examinations to determine the etiology of his current cervical spine, left hand, or left shoulder disorders, and their relationship, if any, to his period of service.  

As it relates to the claim of service connection for a right shoulder disorder, based upon the Veteran's MOS and his reports of having to constantly carry 10 and 25 pound vests in his back and shoulder area, the Veteran should be afforded a VA examination to determine the etiology of any current right shoulder disorder, to include arthritis, and its relationship, if any, to his period of service.  

As it relates to the claim of service connection for a psychiatric disorder, to include PTSD, the Board notes that during the course of the appeal, the regulations regarding PTSD changed, which resulted in the RO reopening the claim.  However, the Veteran has not been afforded a VA psychiatric examination subsequent to the change in the regulations.  Moreover, the Board notes that he is the recipient of the Global War on Terrorism Medal and that he was involved in at least one search and rescue mission to recover a fellow comrade.  As such, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder and its relationship, if any, to his period of active service, to include his period of service in the Gulf War.  

As it relates to the service-connected low back disorder, the Veteran was last provided a VA examination in September 2015, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the September 2015 VA examination, the Court, in Correia v. McDonald, 21 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA examinations of record, the Board finds that they are inadequate in light of this recent holding.

As to the Veteran's claims for his right thumb and right middle finger, the Court's holding in Correia is also applicable.  Thus, an additional VA examination is also warranted for these digits.  

As to the helpless child claim, the record contains records from the Social Security Administration that D.T.S. had severe schizophrenia and that he had not engaged in substantial gainful activity since August 2012.   The Social Security findings trigger VA's duty to provide an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the record contains limited information regarding D.T.S' school attendance and employment history.  These factors are important in a "helpless child" determination and additional information is required.  38 C.F.R. § 3.356 (b)(2).

As to entitlement to specially adapted housing, it depends, at least in part, on whether or not the Veteran has loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affects the functions of balance and propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See 38 C.F.R. § 3.809.  Therefore, the Board finds that remand is necessary for a VA examination in order to determine if the Veteran's service-connected disabilities currently satisfy such criterion.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Regarding entitlement to special home adaptation, when a veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) for specially adapted housing, the law precludes an award of a special home adaptation grant under 38 U.S.C.A. § 2101(b).  Thus, the special home adaptation issue is inextricably intertwined with the issue of entitlement to specially adapted housing and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

As it relates to the claim of service connection for muscle inflammation, the Board notes that muscle pain is one of the disorders identified as manifestations of an undiagnosed illness.  While the Veteran appears to have been afforded a VA Gulf War examination in October 2016, under the musculoskeletal portion history, the response was "no answer provided".  The examiner then indicated that there were no signs or symptoms that may represent an undiagnosed illness.  While the examination was performed, the examiner did not address the Veteran's complaints of muscle inflammation.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As it relates to the claim of service connection for hidradenitis, claimed as an undiagnosed skin disorder, the Board notes that the Veteran was afforded a VA skin examination in October 2016.  The examiner indicated that the claims folder was available and had been reviewed.  The examiner noted that the Veteran reported getting boils on his groin, in the axilla region, and on his head since coming out of service.  He was noted to have seen a dermatologist for this condition in April 2016 and took pills and an antibiotic cream which cleared the lesion.  

The examiner noted that from VA treatment records, the Veteran was treated for hidradenitis for the first time in April 2016 and on current examination skin lesions were cleared and there were no residuals.

In an October 2016 addendum opinion, the examiner indicated that after reviewing history, physical examination, e-folder in VBMS and medical textbook, the Veteran was diagnosed with hidradenitis in 2016, many years after coming out of service, which was a diagnosable chronic multi-system illness with a partially explained etiology.  He indicated that in provided documents he could not locate evidence of hidradenitis or its treatment during service or in civilian records immediately after leaving service.  He opined that the claimed condition was less likely than not proximately due to or the result of a service-connected condition.  

As the examiner diagnosed the Veteran as having hidradenitis, which he indicated was a diagnosable chronic multi-system illness with a partially explained etiology, he should have provided a medical opinion, with supporting rationale, as to whether it is "at least as likely as not" that the disability pattern or diagnosed disease was related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner did not provide this necessary opinion.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As it relates to the claim of service connection for shin splints, the Board notes that the Veteran was diagnosed as having shin splints in May 1984 while in service.  To date, the Veteran has not been afforded a VA examination to determine the absence or presence of shin splints and their relationship, if found, to his period of service.  

As it relates to the claim for an increased evaluation for hypertension, as this matter is in remand status, the Veteran should be afforded an additional VA examination to determine the current severity of his hypertension.  

As it relates to the claim for a TDIU, this issue is inextricably intertwined with the remanded issues of service connection and increased evaluations.  In addition, the Court has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice concerning how to substantiate the claims for service connection for shin splints of the left and right leg and hemorrhoids and the claims for increased evaluations for hypertension and headaches.  In addition, send him VCAA notice, in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), with respect to his application to reopen the claims of service connection for sleep apnea and residuals of head injury.

2.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  Request a statement from the Veteran or D.T.S. outlining D.T.S.'s school attendance and employment history.

4.  After all available records have been associated with the file, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present.  The entire record must be made available to the examiner and the examiner should note such review in his/her report.  The examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran currently has PTSD related to his period of service.  If a diagnosis of PTSD is rendered, the examiner should identify the claimed stressor that serves as the basis for the diagnosis of PTSD. 

Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are at least as likely as not related to the Veteran's period of service.  Complete detailed rationale should be provided for each opinion that is rendered.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any cervical spine, left hand, left shoulder, right shoulder, and shin splint disorders.  All necessary tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner.  The examiner is requested to render the following opinions: Does the Veteran currently have any cervical spine disorders?  If so, is it at least as likely as not (50 percent probability or greater) any current cervical spine disorder had its onset in service or is otherwise related to his period of service?  

Does the Veteran currently have any current left hand disorders, to include arthritis?  If so, is it at least as likely as not (50 percent probability or greater) any current left hand disorder had its onset in service or is otherwise related to his period of service?  

Does the Veteran currently have any current left shoulder disorders, to include arthritis?  If so, is it at least as likely as not (50 percent probability or greater) any current left shoulder disorder had its onset in service or is otherwise related to his period of service?  

Does the Veteran currently have any current right shoulder disorders, to include arthritis?  If so, is it at least as likely as not (50 percent probability or greater) any current right shoulder disorder had its onset in service or is otherwise related to his period of service?  

Does the Veteran currently have any current right or left shin split disorder?  If so, is it at least as likely as not (50 percent probability or greater) any current right shoulder disorder had its onset in service or is otherwise related to his period of service?  

The examiner must discuss the duties performed by the Veteran in service when rendering his/her opinions as well as the equipment/gear he was required to wear.  A rationale is requested for each opinion that is rendered.

6.  If available, return the record to the October 2016 VA skin examiner, following a complete review of the record, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hidradenitis, identified as a diagnosable chronic multi-symptom illness with a partially explained etiology, or any other skin disorder. is related to a specific exposure event experienced by the Veteran during service in Southwest Asia. 

Complete detailed rationale is required for each opinion that is rendered.  If the examiner is not available refer the claim to another qualified examiner to render the above opinion.  

7.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any muscle inflammation, and/or any undiagnosed illness resulting from Gulf War Service.  The entire record must be made available to the examiner.  All necessary tests should be performed.  The examiner must be requested to state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has objective indications of the claimed symptoms and, if so, whether the symptoms are attributable to a "known" clinical diagnosis.  The examiner should then state whether the Veteran's symptoms/identified disabilities are attributable to his service, including as a result of his being in the Persian Gulf. 

The VA examiner should provide a medical statement explaining whether the Veteran's disability pattern is: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. 

If, after examining the Veteran and reviewing the claims file, the examiner determines that the Veteran's disability pattern is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, the examiner should provide a medical opinion, with supporting rationale, as to whether it is at least as likely as not that the disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in the Persian Gulf.

8.  After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his service-connected low back disability.  The entire record must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the entire record has been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's low back disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

In order to comply with the Court's recent precedential decision in Correia, the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment as a result of his back disability, and, if so, describe the current severity of any such neurological manifestations.  The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

9.  Schedule the Veteran for a VA examination of the right thumb and right middle finger disabilities to ascertain the severity of these disabilities.  All necessary diagnostic testing and evaluation should be performed to make this determination.  The claims file must be made available to and reviewed by the examiner.

The examiner should be asked to distinguish between symptoms due to the service-connected right thumb and right middle finger disabilities, and symptoms due to any nonservice-connected disorders affecting the right thumb and right middle finger.

If the examiner is unable to determine what measure of the Veteran's right thumb and right middle finger impairment is attributable to the service-connected conditions versus any other thumb/middle finger disorders that are not service-connected, then the examiner must expressly indicate this.

The examiner should report all range of motion measurements in degrees for both thumbs and middle fingers for comparison between service-connected and non-service-connected sides.  To the extent possible, range of motion for the right thumb and right middle finger should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should also consider whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups.  If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.  The examiner is also requested to indicate whether the Veteran has ankylosis of either digit, and, if so, whether it is favorable or unfavorable.  If the examiner is unable to conduct the required testing, he or she should clearly explain why.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

10.  Schedule the Veteran for an examination to determine the severity of his service-connected hypertension disability.  The entire record must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's hypertension disability.

11.  Schedule the Veteran's son, D.T.S., for an examination to determine whether it is at least as likely as not that he became permanently incapable of self-support by reason of a mental or physical condition prior to attaining 18 years of age.

The relevant portions of the claims file and a copy of this remand order must be made available to the examiner.  The examiner must address the full history of D.T.S.'s psychiatric and physical disabilities.  If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

12.  Schedule the Veteran for an appropriate VA examination in connection with the specially adapted housing and special home adaptation claims.  The examiner must review the entire claims file.  The examiner should address whether the Veteran has service-connected residuals of a chronic organic disease or injury.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities result in (1) loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus anatomical loss or loss of use of one lower extremity; (3) loss or loss of use of one lower extremity together with residuals of organic disease or injury, or the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) blindness in both eyes with 5/200 visual acuity or less; or (6) the anatomical loss or loss of use of both hands.

The examination report must include a complete rationale for all opinions expressed.

13.  Thereafter, schedule the Veteran for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education.

14.  Thereafter, the RO should review the record to ensure that all of the foregoing requested development has been completed.  The RO should review the requested examination reports and required medical opinions to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, the RO should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

15.  After the above development has been completed, the RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


